Citation Nr: 0517105	
Decision Date: 06/23/05    Archive Date: 07/07/05	

DOCKET NO.  04-01 396	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder. 

2.  Entitlement to service connection for a major depressive 
disorder (claimed as depression). 

3.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from April 1977 to April 
1981.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.

Upon review of this case, it is clear that the veteran has 
failed to perfect her appeal as to the issue of service 
connection for fibromyalgia.  Accordingly, that issue is not 
currently before the Board.


FINDINGS OF FACT

1.  The evidentiary record does not support a diagnosis of 
post-traumatic stress disorder related to the veteran's 
active military service.

2.  A major depressive disorder is not shown to have been 
present in service, or for many years thereafter.

3.  Chronic migraine headaches are not shown to have been 
present in service, or for many years thereafter.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2004).

2.  A major depressive disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).

3.  Chronic migraine headaches were not incurred in nor 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate her 
claim, as well as evidence VA will attempt to obtain and 
which evidence she is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran was, in 
fact, provided notice in correspondence of August 2001, well 
in advance of the initial unfavorable rating decision in 
January 2003.  More specifically, in a letter of August 2001, 
the RO provided notice to the veteran regarding information 
and evidence that was needed to substantiate her claims, as 
well as what information and evidence should be submitted by 
her, what information and evidence would be obtained by the 
VA, and the need for her to advise VA of or submit any 
additional evidence which she wished to have considered.

The veteran and her representative were also provided with a 
Statement of the Case, as well as a Supplemental Statement of 
the Case.  These documents furnished them with notice of the 
law and governing regulations, as well as the reasons for the 
determinations made regarding the veteran's claims, and the 
requirement to submit evidence establishing a nexus between 
the disabilities at issue and some incident or incidents of 
her period of active military service.  The veteran was also 
provided the opportunity to attend a hearing at the RO before 
a Decision Review Officer, or before a Veterans Law Judge at 
the RO, or in Washington, D.C.  The veteran did, in fact, 
offer testimony in support of her claims at the time of an RO 
hearing in July 2003.  She has been provided with notice of 
the appropriate laws and regulations, and given notice of 
what evidence she needed to submit, as well as what evidence 
the VA would secure on her behalf.  Moreover, the veteran was 
given ample time to respond.

Furthermore, the Board notes that the VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  In that regard, the Board notes that the 
evidence includes VA and private treatment records and 
examination reports.  Under the facts of this case, "the 
record has been fully developed" with respect to the issues 
on appeal, and "it is difficult to discern what additional 
guidance VA could have been provided to the veteran regarding 
what further evidence she could submit to substantiate her 
claims."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Accordingly, the Board 
concludes that it should proceed, as specific notice as to 
which party could or should obtain which evidence has, in 
effect, been provided, and no additional pertinent evidence 
appears forthcoming.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has had sufficient notice of 
the type of information needed to support her claims, and of 
the evidence necessary to complete the application.  
Accordingly, the duty to assist and notify, as contemplated 
by the applicable provisions, including the VCAA, has been 
satisfied with respect to the issues on appeal.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Factual Background

Information currently on file is to the effect that, while in 
service, the veteran served as a Naval Systems Technician 
(Avionics).  Awards and commendations given the veteran 
include the Meritorious Mast, the Good Conduct Medal, and the 
Rifle Marksman Badge.

In a service clinical record of March 1978, the veteran 
complained of mild daily headaches "above her eyes."  
According to the veteran, her eyes hurt when watching 
television.  The veteran denied problems with blurring, 
instead stating that her eyes "just felt strained."  Also 
noted was that the veteran had previously worn glasses, 
though she did not wear them now.  The pertinent diagnosis 
was myopic astigmatism.

During the course of inservice outpatient treatment in late 
July 1979, the veteran complained of headaches which "came 
and went," and which had been present for eight days.  Noted 
at the time of evaluation was that the veteran was just 
finishing her menses, and that she often had headaches for 
the first week of her menstrual cycle.  The clinical 
assessment was tension headaches.

In correspondence of September 1979 from the Naval Regional 
Medical Center in Charleston, South Carolina, it was noted 
that the veteran's husband had been admitted to that facility 
in August 1979.  In September 1979, he appeared before a 
Medical Board, and was found unfit for duty.  The veteran's 
husband was subsequently referred to the Central Physical 
Evaluation Board with a diagnosis of residual schizophrenia.  
At the time, it was anticipated that he would be retired or 
transferred to the VA for prolonged care.

In correspondence of October 1979, a service psychiatrist 
wrote that he had been seeing the veteran in weekly 
psychotherapy for several months following her husband's 
initial psychological difficulties.  These sessions consisted 
of helping the veterans sort through and handle her emotional 
responses to her husband's illness, and to consider her own 
life, both as a part of her marriage and separately.

In correspondence of October 1979, a service chaplain wrote 
that he was conversant with the veteran's problems and 
anxieties arising from her husband's condition, and that her 
service record revealed her exemplary duty performance and 
consequent value to the service despite these problems and 
anxieties.

A service separation examination in March 1981 was negative 
for history, complaints, or abnormal findings indicative of 
the presence of a psychiatric disorder or migraine headaches.  
Psychiatric and neurological evaluations were within normal 
limits, and no pertinent diagnosis was noted.

Private outpatient treatment records covering the period from 
July 1996 to August 2001 show treatment during that time for 
headaches and depression.  During the course of a private 
consultation for an unrelated medical problem in May 1997, 
the veteran gave a history of depression.  Additionally noted 
were problems with an altered sleep pattern.  Neurologic 
evaluation was negative for any complaint of headaches, and 
no pertinent diagnosis was noted.

At the time of a private psychiatric evaluation in October 
1997, the veteran was described as having multiple medical 
problems, including depression.  Reportedly, she had been 
receiving medication from her family physician, where she had 
presented with multiple vegetative symptoms of depression, 
including sleep disturbance, a sense of "impending doom," 
poor energy, reduced appetite, and nausea.  According to the 
veteran, she had experienced prior episodes of depression 
from which she recovered fully.  Reportedly, these episodes 
had lasted for more than a couple of weeks, and tended to be 
in winter.  When questioned, the veteran denied ideas of 
reference, and there did not seem to be many hypomanic 
symptoms.  Noted at the time of evaluation was that the 
veteran was a former hallucinogen and stimulant abuser in 
adolescence.  The pertinent diagnosis was major depressive 
disorder, recurrent, in partial remission, with full 
interepisode recovery.

At the time of a private disability evaluation in November 
1999, the veteran complained of "migraine" headaches.  Also 
noted was a history of depression.  The pertinent diagnosis 
was history of depression.

In a private medical record of January 1998, the veteran was 
heard to complain of headaches, described as a "new 
complaint."

During the course of a private consultation in October 2000, 
the veteran complained of a recent flare of migraine 
headaches, which had been present for approximately 10 days.  
According to the veteran, these headaches were accompanied by 
nausea, some vomiting, and photophobia.

A private medical record dated in March 2001 reflects a 
diagnosis of headaches, resolved with acupuncture.

In a post-traumatic stress disorder questionnaire of November 
2001, the veteran stated that, in the fall of 1978, her 
husband had begun his "bizarre behavior."  According to the 
veteran, this represented the beginning of his psychotic 
episodes.  Reportedly, the veteran's husband begin to 
mentally and emotionally abuse her.  According to the 
veteran, during what she considered to be her husband's worst 
psychotic episode, he "beat her as if she were a child."

In December 2002, a VA psychiatric examination was 
accomplished.  At the time of examination, it was noted that 
the veteran's claims folder was available, and had been 
"thoroughly reviewed."  According to the veteran's claims 
folder, a January 1977 Report of Medical Examination 
Enlistment did not show any psychiatric or psychiatrically-
related problems.  Also noted was that the veteran had 
reported no physical or sexual abuse as a child.  However, in 
outpatient therapy notes, there was a note indicating that 
the veteran had been molested as a child.

On mental status examination, the veteran's behavior was 
appropriate and relaxed.  Her speech was normal and relaxed, 
and both mood and affect were appropriate.  At the time of 
examination, there was no indication of depersonalization or 
derealization.  Nor was there any evidence of hallucinations 
or illusions.  The veteran's thought processes were logical 
and goal-directed, and there was no evidence of 
preoccupations or obsessions, or of delusions or suicidal or 
homicidal ideation.

On a scale of 0 to 10, with 0 being very depressed and 10 
being happy, the veteran rated herself at about a 4 on 
average.  On a scale of 0 to 10, with 0 being very anxious 
and 10 being relaxed, the veteran rated herself at about 6 on 
average.  According to the veteran, she got 8 to 10 hours of 
good sleep with her medication.  However, without it, she was 
awakened by dreams, nightmares, and sounds.

When questioned regarding why she was the way she was, the 
veteran indicated that, in her opinion, it was because "it 
was inherited."  In the veteran's opinion, her drug use in 
high school had affected her.  Also noted were certain guilt 
feelings regarding her failed first marriage, even though her 
first husband had been physically abusive to her.

When further questioned, the veteran reported feelings of 
"gloom and doom."  The veteran stated that she was having a 
difficult time with the holidays due to her husband's 
drinking, and that she was worried about her mother's health.  
Also noted were concerns regarding the veteran's sister, who 
suffered from a bipolar disorder.  The pertinent diagnoses 
noted were recurrent major depressive disorder, moderate, due 
to the effectiveness of medications; generalized anxiety 
disorder, and personality disorder, not otherwise specified, 
with features of borderline, antisocial, and obsessive-
compulsive personality disorder.

In the opinion of the examiner, the veteran did not meet all 
of the criteria for post-traumatic stress disorder.  However, 
she did meet the criteria for a major depressive disorder, to 
include problems with sleeping.

Records of the Social Security Administration received in 
April 2003 show treatment for headaches and various 
psychiatric problems.

During the course of an RO hearing in July 2003, the veteran 
offered testimony regarding the nature and etiology of her 
alleged post-traumatic stress disorder, major depressive 
disorder, and migraine headaches.

In a private clinical record of early July 2003, it was noted 
that the veteran had been experiencing "many stresses," 
including issues with her 16 1/2-year-old son, and with her 
husband's continued substance abuse.  According to the 
veteran, her pain had been worse, and her sleeping remained 
light.  When questioned, the veteran complained of recurrent 
dreams regarding her past.  Apparently, the veteran had been 
involved in a episode in which she became upset with her 
father, which had been displaced onto her husband.  This 
resulted in the veteran yelling at her husband regarding her 
father and then talking to a friend about it.  The veteran 
felt remorse, and tried hard to contain the frustration she 
felt.  Reportedly, she has been unable to work, which was 
partly the result of her pain not responding to analgesics or 
exercise.

On mental status examination, the veteran was depressed, 
stating that she felt "out of control."  According to the 
veteran, there were not many things she could do to bring 
about improvement in her family situation.  The clinical 
impression was post-traumatic stress disorder, depression, 
and fibromyalgia, all of which were aggravated by worries 
over the veteran's son, husband, and financial pressures.

In correspondence of April 2004, one of the veteran's former 
service colleagues wrote that he had known the veteran's ex-
husband, and was aware of the "physical, mental, and verbal 
abuse" that she had suffered while married to him.  According 
to the veteran's friend, he was aware of the "bouts of 
depression" which the veteran had endured over the years, and 
felt that the veteran was "still traumatized" by the period 
of time spent caring for her schizophrenic husband.

Analysis

The veteran in this case seeks service connection for post-
traumatic stress disorder and major depression.  In pertinent 
part, it is argued that, while in service, the veteran's 
former husband, a fellow Marine, developed a psychiatric 
disorder, as a result of which he physically and emotionally 
abused her.  According to the veteran, this physical and 
emotional abuse resulted in the development of a post-
traumatic stress disorder.

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Service 
connection for post-traumatic stress disorder requires 
medical evidence establishing the condition in accordance 
with 38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an inservice stressor; 
and credible supporting evidence that the claimed inservice 
stressor actually occurred.  However, if the claimed stressor 
is not combat-related (as in this case), the veteran's lay 
testimony regarding the inservice stressor is insufficient, 
standing alone, to establish service connection, and must be 
corroborated by credible evidence.  Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996); Duran v. Brown, 6 Vet. App. 283, 289 
(1994).  

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and organic diseases of the 
neurological system or a psychosis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§  3.307, 3.309 (2003).  

Where a post-traumatic stress disorder claim is based on an 
inservice personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to:  records from law 
enforcement authorities, rape-crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavioral changes following the claimed 
assault is one type of relevant evidence which may be found 
in the sources.  Examples of behavioral changes which might 
constitute credible evidence of stressors include, but are 
not limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavioral changes.  38 C.F.R. § 3.304(f) (2004).

In the present case, service medical records fail to 
demonstrate the presence of a post-traumatic stress disorder 
or major depressive disorder.  Likewise, the service medical 
records are negative for treatment of any assault-related 
injuries.  While in service, the veteran did undergo 
psychotherapy for a period of several months following her 
husband's psychiatric diagnosis, there is no indication that, 
at any time during the veteran's period of active service, 
she suffered from or received treatment for a chronic 
psychiatric problem.  Rather, the weight of the evidence 
would appear to indicate that such assistance as the veteran 
was provided was supportive in nature, and meant primarily to 
help her through the immediate problems associated with 
caring for a psychiatrically-impaired husband.  
Significantly, at no time during the veteran's period of 
active service was there noted any deterioration in the 
veteran's work performance.  Rather, such performance was 
described as "exemplary."  As of the time of a service 
separation examination in March 1981, there was no evidence 
of any psychiatric pathology, and no pertinent diagnosis was 
noted.

The earliest clinical indication of the presence of a chronic 
psychiatric disorder of any kind is revealed by private 
medical records dated in the mid to late 1990's, almost 20 
years following the veteran's discharge from service, at 
which time she received a diagnosis of major depressive 
disorder.  Significantly, at no time has the veteran's major 
depression been attributed to any incident or incidents of 
her period of active service.

The Board observes that, following a VA psychiatric 
examination in December 2002, it was once again determined 
that the veteran suffered from a major depressive disorder.  
Additional psychiatric diagnoses included a generalized 
anxiety disorder and personality disorder.  Significantly, 
following examination of the veteran, which examination 
included an in-depth review of the veteran's entire claims 
folder, the examiner was of the opinion that the veteran did 
not meet the criteria for post-traumatic stress disorder.

The Board acknowledges that, at the time of private 
outpatient treatment in July 2003, the veteran received a 
diagnosis of post-traumatic stress disorder.  However, that 
diagnosis was based upon the veteran's many family problems, 
including issues involving her son and her husband's 
continued substance abuse, issues having nothing whatsoever 
to do with her active service.  Of particular interest is the 
fact that the veteran's alleged post-traumatic stress 
disorder had been "aggravated" by worries over her son, 
husband, and financial pressures.  

The Board has taken into consideration the veteran's 
testimony regarding the alleged origins of her current 
depression and post-traumatic stress disorder.  However, 
based on a review of the entire evidence of record, the Board 
is unable to reasonably associate either of those 
disabilities with any incident or incidents of the veteran's 
period of active service.  Accordingly, service connection 
for post-traumatic stress disorder and a major depressive 
disorder must be denied.

Turning to the issue of service connection for migraine 
headaches, the Board notes that service medical records 
failed to document the presence of any such chronic 
pathology.  While on a number of occasions in service, the 
veteran received treatment for headaches, either of the 
"tension" variety, or in association with certain eye 
problems, there is no indication that, at any time during the 
veteran's period of active military service, she suffered 
from or received treatment for chronic migraine headaches.  
As of the time of the aforementioned service separation 
examination in March 1981, a neurological evaluation was 
within normal limits, and no pertinent diagnosis was noted.  
The earliest clinical indication of the possible presence of 
chronic migraine headaches is revealed by private outpatient 
records dated in the late 1990's, once again, almost 20 years 
following the veteran's discharge from service.  
Significantly, at no time have the veteran's alleged migraine 
headaches been attributed to any incident of her period of 
active military service.

Based on the aforementioned, the Board is unable to 
reasonably associate the veteran's claimed migraine headaches 
with her period of active service.  Accordingly, service 
connection for migraine headaches must be denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Service connection for post-traumatic stress disorder is 
denied.

Service connection for a major depressive disorder (claimed 
as depression) is denied.

Service connection for chronic migraine headaches is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


